DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 18, 20-27, 30-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Krautwurm (DE 102008040013 A1).
	Regarding claim 16, Krautwurm discloses a transmission (fig.3, 1; note that absent any particular and positive recitation of the dual clutch structure, this limitation is merely interpreted as nomenclature and thus the dual clutch aspect is not being given patentable weight), comprising: a breather assembly (see annotated fig.3 below) with a breather element (seen in annotated figure below), the breather element comprising at least one entry opening (pipe opens to interior of transmission as visible in fig.3) facing a transmission interior and an outwardly facing exit opening (top portion of breather element opens outwardly outside the housing, seen in fig.3); and at least one oil collection element (fig.3, 13a reads on an oil collection element) arranged between the breather element and an oil spray source (fig.3 shows breather is on the right, oil spray source would be on the left), wherein the breather element is arranged between the oil collection element and a transmission interior wall (fig.3, the breather would be located between the oil collection on the left and numerous transmission walls on the upper right or right thereof) within the transmission, and wherein the oil collection element has an annular cross-section (seen in both figure 2 and figure 3, the element has an annular cross section and more specifically has a complete 360 degree annular shape).

    PNG
    media_image1.png
    665
    888
    media_image1.png
    Greyscale

Regarding claim 18, Krautwurm discloses the transmission of claim 16, wherein the oil collection element is pot-shaped (read in light of Applicant’s specification [which does not entirely showcase any traditional pot shape], pot shaped is considered any shape having some resemblance to a pot or container even if it’s a cross section, therefore 13a is pot shaped in that has it has raised wall sections relative to a bottom portion).  
Regarding claim 20, Krautwurm discloses the transmission of claim 16, wherein the oil collection element is positioned to shield the breather element from oil spray (fig.3, the oil collection element 13a, shields the breather).
Regarding claim 21, Krautwurm discloses the transmission of claim 16, wherein the oil collection element separates a breather chamber from a remainder of the transmission interior (separates the breather from the rest of the transmission interior that extends to the left in fig.3).  
Regarding claim 22, Krautwurm discloses the transmission of claim 16, wherein the oil collection element comprises air passage openings (fig.2, 15, 15a and 15b) in a lower half of the oil collection element (seen in fig.2).  
Regarding claim 23, Krautwurm discloses the transmission of claim 16, wherein the breather element comprises two entry openings (fig.3, one pipe extends downward to chamber 11 and one pipe, 21, horizontally to chamber 5) and one exit opening (fig.3, top opening that opens outside).  
Regarding claim 24, Krautwurm discloses the transmission of claim 16, wherein the breather element is curved (fig.3, there are curvatures along the breather element and its vent pipes and thus it is curved).  
Regarding claim 25, Krautwurm discloses the transmission of claim 16, wherein the breather element has a variable cross-section (seen in fig.3, the element varies in cross section as it extends to its top opening).  
Regarding claim 26, Krautwurm discloses the transmission of claim 25, wherein the cross-section of the breather element enlarges, at least in part, toward a center of the breather element (from bottom to top in fig.3, the breather enlarges at least in part towards the center and upwards).  
Regarding claim 27, Krautwurm discloses the transmission of claim 16, wherein the at least one entry opening of the breather element (fig.3, see figure above, at least one vent pipe faces downward) faces downwardly.  
Regarding claim 30, Krautwurm discloses the transmission of claim 16, wherein the breather assembly is arranged in a clutch bell housing (absent any particular structure of the clutch being claimed, this is not further limiting but rather just interpreted as nomenclature for a housing. Thus, the breather as labeled above is arranged within a housing).  
Regarding claim 31, Krautwurm the transmission of claim 16, wherein the transmission interior wall comprises an intermediate wall (9 reads on an intermediate wall) between a clutch bell housing (2 could be a housing) and a gear set housing (8 or 10 could be the gear housing).  
Regarding claim 32, Krautwurm discloses the transmission of claim 31, wherein the breather chamber is disposed between the oil collection element and the intermediate wall (seen in fig.2).  
Regarding claim 33, Krautwurm discloses the transmission of claim 16, wherein the oil collection element defines a central passage opening for receipt of a transmission input shaft (3 could read on an input shaft).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16, 18, 20-27, 29-33 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Miyazaki et al. (USpgpub 20040231457) in view of Fukunaga (USP 4351203).
Regarding claim 16, Miyazaki et al. discloses a similar assembly, comprising: a breather assembly (76) with a breather element (76), the breather element (76) comprising at least one entry opening (fig.2, opening facing inside transmission) facing a transmission interior (seen in fig.2) and an outwardly facing exit opening (fig.2, opening at the top of 76); and at least one oil collection element (66, 70) arranged between the breather element (76) and an oil spray source (36), wherein the oil collection element has an annular cross-section (evident from figures 2 and 3; Note- the oil collection element as interpreted above has an annular cross section similar to applicants in that we’re interpreting the term annular cross-section in light of how Applicant depicts their oil collection element. See response to arguments below for more explanation.).   
Miyazaki fails to explicitly disclose wherein the breather element is arranged between the oil collection element and a transmission interior wall (in other words, a portion of the breather element protruding into the housing).
Fukunaga teaches the concept of providing a deflector (5) which is part of a breather element which is arranged between the oil collection element and a transmission interior wall (as evident in the annotated figures above used for the 102 rejections). The use of this deflector help make the breather element more efficient by improving the ventilation effect and reducing the amount of lubricant exhausted out the cap of the breather (col.2, lines 60+ into col.3, lines 1-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the breather element disclosed in Miyazaki to include a deflector as taught by Fukunaga in order to more efficient by improving the ventilation effect and reducing the amount of lubricant exhausted out the cap of the breather.
It follows that upon making the combination it is understood how the breather element would be located at the position claimed, given the claims broadest and most reasonable interpretation. Note that the claim is still broad enough to encompass numerous interpretations of the art.

    PNG
    media_image2.png
    822
    711
    media_image2.png
    Greyscale


Regarding claim 18, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element is pot-shaped (read in light of Applicant’s specification, pot shaped is considered any shape having some resemblance to a pot or container even if it’s a cross section, therefore 70 along with the wall that forms the collection element is pot shaped in cross section).  
Regarding claim 20, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element is positioned to shield the breather element (seen in fig.2; it is positioned between and shields from oil spray) from oil spray.  
Regarding claim 21, Miyazaki et al. discloses dual clutch transmission of claim 16, wherein the oil collection element separates a breather chamber (inner chamber of breather plug) from a remainder of the transmission interior (as seen in fig.2).  
Regarding claim 22, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the oil collection element comprises air passage openings (78 could read on the openings) in a lower half of the oil collection element (see fig.3).  
	Regarding claim 23, Fukunaga discloses the dual clutch transmission of claim 16, wherein the breather element comprises two entry openings (55, 55’) and one exit opening (opening at the top of 4).  
Regarding claim 24, Miyazaki et al. discloses the dual clutch transmission (1) of claim 16, wherein the breather element (46) is curved (the element has curved sections or portions and thus considered to be curved).  
Regarding claim 25, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the breather element has a variable cross-section (see annotated figure).

    PNG
    media_image3.png
    748
    579
    media_image3.png
    Greyscale
  
Regarding claim 26, Miyazaki et al. discloses dual clutch transmission of claim 25, wherein the cross-section of the breather element (seen in annotated figure above) enlarges, at least in part, toward a center of the breather element (seen in figure above).  
Regarding claim 27, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the at least one entry opening of the breather element faces downwardly (see fig.2).  
Regarding claim 29, Miyazaki et al. discloses the dual clutch transmission of claim 16, wherein the breather element comprises a breather duct (see annotated figure) that encompasses the exit opening and is insertable into a transmission wall (seen in fig.2).  

    PNG
    media_image4.png
    748
    579
    media_image4.png
    Greyscale

Regarding claim 30, Miyazaki discloses the dual clutch transmission of claim 16, wherein the breather assembly is arranged in a clutch bell housing (absent any particular structure of the clutch being claimed, this is not further limiting but rather just interpreted as nomenclature for the housing. Further still the prior art discloses this breather as part of a clutch housing portion in a transmission unit).
Regarding claim 31, Miyazaki discloses the dual clutch transmission of claim 16, wherein the transmission interior wall comprises an intermediate wall between a clutch bell housing and a gear set housing (there would be a planetary gear set to the right of the labeled transmission intermediate wall in the annotated figure for claim 16 above; in addition there is a clutch bell housing on the left side which is the portion of the housing 40 covering the clutches C1, C2).  
Regarding claim 32, Miyazaki et al. discloses the dual clutch transmission of claim 31, wherein the breather chamber is disposed between the oil collection element and the intermediate wall (see annotated figure used for claim 16 above).  
Regarding claim 33, Miyazaki discloses the dual clutch transmission of claim 16, wherein the oil collection element defines a central passage opening for receipt of a transmission input shaft (seen in fig.3, oil collection element 68,70 has an opening for input shaft 44).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miyazaki et al. (USpgpub 20040231457) in view of Fukunaga (USP 4351203), as applied to claim 16 above, and further in view of Nagy (USP 4222283).
Regarding claim 19, Miyazaki et al. fails to disclose the dual clutch transmission of claim 16, wherein the oil collection element is constructed of plastic.  
Nagy teaches the concept of providing an oil collection element (171) which is formed out of plastic (col.6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified oil collection element disclosed in Miyazaki et al. to be made of plastic as taught/suggested in Nagy in order to provide the predictable result of making the element lighter and providing the same result of collecting oil.
Furthermore, it is old and well known to make these elements out of plastics for various obvious design reasons from weight to ease of construction to cost, etc.
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautwurm (DE 102008040013 A1), as applied to claim 16 above, and further in view of Nagy (USP 4222283).
Regarding claim 19, Krautwurm fails to disclose the dual clutch transmission of claim 16, wherein the oil collection element is constructed of plastic.  
Nagy teaches the concept of providing an oil collection element (171) which is formed out of plastic (col.6, lines 1-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified oil collection element disclosed in Krautwurm to be made of plastic as taught/suggested in Nagy in order to provide the predictable result of making the element lighter and providing the same result of collecting oil.
Furthermore, it is old and well known to make these elements out of plastics for various obvious design reasons from weight to ease of construction to cost, etc.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krautwurm (DE 102008040013 A1), as applied to claim 16 above, and further in view of Wagner (USP 3145582).
Regarding claim 29, Krautwurm fails to explicitly disclose wherein the breather element comprises a breather duct that encompasses the exit opening and is insertable into the transmission interior wall.  
Wagner teaches the use of a breather element comprising a breather duct (74) that encompasses the exit opening and is insertable into the transmission interior wall.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modified the breather element disclosed Krautwurm to include an insertable or positionable breather duct, as taught by Wagner, in order to provide the same predictable results of facilitating the venting of excess gases from the housing and allow for the flexibility of the positioning of the duct relative to the housing.
Response to Arguments
Applicant's arguments filed 09/28/2022 have been fully considered but they are not persuasive. 
Applicant’s argue that Miyazaki fails to disclose the annular cross section of the oil collection element now required in Independent claim 16. One of Applicant’s main argument is that from one view of fig.3 in Miyazaki, the collection element is open at one end. 
However, it is first important to note that the broadest most reasonable interpretation of the term annular cross-section when read in light of its plain meaning and Applicant’s disclosure is broad enough to encompass open ring shapes. The term Annular per se means ring shaped and rings do not need to be completely enclosed as there are many examples of ring shapes which are not 360-degree enclosures, a similar google search reflects this. In addition, Applicant’s very own specification calls the breather element 9, best seen in fig.3, as annular “The breather element 9 is annular…” on page 8 of their specification. It is clearly evident from fig.3 that this element does not encompass a complete circular shape.
 In addition, and more importantly is that Applicants very own disclosure is sparse as to exactly how Applicant is considering their own oil collection element to be annular. From the cross-section in fig.1, for example, it is not clear how the shape represents an annular cross section. From fig.3, it is further unclear how the shape is annular as the shape of the element as a whole is complicated in nature. It has holes and even discontinuity similar to the prior art, see annotation below. There is also the complication that it is not clear whether the entirety of the element in fig.3 is the collection element or just the portion 8, which in and of itself is not clearly or consistently marked throughout the figures such that we do not know exactly how the portion is defined.

    PNG
    media_image5.png
    566
    601
    media_image5.png
    Greyscale

Therefore, in light of the preponderance of evidence, it is clear that the interpretation of the prior art Miyazaki is reasonable and the oil collection element therein is of an annular cross section.
Due to Applicants amendment, a further new grounds of rejection has been made to further demonstrate non-patentability of the current set of claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS C DIAZ/Primary Examiner, Art Unit 3656